Miami App. No. 2008 CA 18, 183 Ohio App.3d 680, 2009-Ohio-4403. This cause is pending before the court as an appeal from the Court of Appeals for Miami County. Upon consideration of the Ohio Public Defender’s motions to strike the notice of appeal and to dismiss,
It is ordered by the court that the motions are denied. The Ohio Public Defender may file a memorandum in response to the memorandum in support of jurisdiction within 30 days of the date of this entry. The time for filing of appellant’s merit brief is stayed, and the clerk shall not accept for filing any merit brief until further order by the court.
Pfeifer, Acting C.J., and O’Connor, J., dissent and would grant the motion to dismiss.